Citation Nr: 1511789	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to August 1969.  

This matter was inferred by the Board of Veterans' Appeals (Board) in a February 2014 decision, based on a June 2013 letter from the Veteran.  The Board remanded and a Supplemental Statement of the Case was issued in May 2014.  Jurisdiction of the claims file rests with the San Diego, California, Regional Office (RO).  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand because directives from the previous remand were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issue to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

In the Board's February 2014 remand, the directives included instructions to provide the Veteran with an evaluation by a vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  This was not completed.  Therefore, the Board must remand.  

It appears, in part, that development requested was not done due to the matter being readjudicated prior to the receipt of a form claiming a total rating and providing employment information.  That form was subsequently received, but the matter was not thereafter reviewed for the requested development.

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  To the extent it is determined that additional contact with past employers is indicated for full adjudication of the matter, such access should be requested from the appellant.

3.  After numbers 1 and 2 have been completed, the Veteran should be an evaluated by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The physical and electronic claims file should be made available for review and such review should be noted in the examination report.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the evidence, the specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone, or acting in concert, preclude him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or his age.  The specialist should note that the Veteran is service-connected for PTSD with depressive disorder; peripheral vascular disease of the bilateral lower extremities, and diabetes mellitus type II with erectile dysfunction.  

The examiner should also consider and comment on the November 2013 opinion of Dr. A.H.F. and the December 2013 opinion of Dr. S.B.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

If the specialist determines that such determination is not possible without an examination of service connected disorders, such examination should be arranged.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

